ORDER

PER CURIAM.
James Washington, Jr. (Appellant) appeals the dismissal of his motions requesting inquiry into abandonment and fraud upon the court by his post-conviction counsel. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not err in dismissing Appellant’s motions. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).